ACCEPTED
                                                                        03-15-00429-CV
                                                                                7253761
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   10/6/2015 3:03:45 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                     NO. 03-15-00429-CV
__________________________________________________________
                                                   FILED IN
                                               3rd COURT OF APPEALS
             IN THE THIRD COURT OF APPEALS         AUSTIN, TEXAS
                      AUSTIN, TEXAS            10/6/2015 3:03:45 PM
                                                 JEFFREY D. KYLE
__________________________________________________________
                                                       Clerk

     DENNIS DRAPER, GREG HADLEY, and CHARLES HUSTON,
                            Appellants,
                             v.
        AUSTIN MANUFACTURING SERVICES, I, INC.,

                                   Appellee.

  ______________________________________________________

            On Appeal from No. D-1-GN-09-004416
              353rd Judicial District Court, Travis County
       In the 353rd
             Honorable Orlinda Naranjo, Presiding
  ______________________________________________________

         UNOPPOSED M
         UNOPPOSED  MOTION  TOEEXTEND
                      OTION TO  XTEND TTIME
                                        IME TTo
                                              OFFILE
                                                 ILE
              APPELLEE’S BRIEF
              APPELLEE'S BRIEF ON THE M
                                      MERITS
                                         ERITS
  ______________________________________________________

                                  DYKEMA C
                                  DYKEMA COX SMITH
                                          OX SMITH

                                  Christopher D. Kratovil
                                  State Bar No. 24027427
                                  Email: ckratovil@dykema.com
                                          chatovil@dykema.com
                                  Kristina M. Williams
                                  State Bar No. 24078303
                                  Email: kwilliams@dykema.com
                                  1717 Main Street, Suite 4200
                                  Dallas, Texas 75201
                                  (214) 462-6400 - Telephone
                                  (214) 462-6401 - Facsimile

                                  COUNSEL FOR APPELLEE
       TO
       TO THE HONORABLE THIRD
          THE HONORABLE       COURT OF
                        THIRD COURT    APPEALS:
                                    OF APPEALS:

      Appellee Austin
      Appellee        Manufacturing Services,
               Austin Manufacturing Services, I,
                                              I, Inc.
                                                   Inc.("Appellee")
                                                         (“Appellee”)

respectfully
respectfullyrequests
             requestsaa thirty-day
                        thirty-day (30)
                                   (30) extension
                                        extension of
                                                   of time,
                                                      time, until and
                                                            until and

through Monday, November
through Monday, November 30,
                         30, 2015,1
                             2015,1 under
                                    under Texas
                                           Texas Rule
                                                 Rule of
                                                       of Appellate
                                                          Appellate

Procedure 38.6(d), to
Procedure 38.6(d), to file
                      file Appellee’s
                           Appellee's Brief
                                      Briefon
                                            onthe
                                               the Merits
                                                   Merits in
                                                          in this proceeding.
                                                             this proceeding.

No
No party
   party opposes
         opposes or
                  or objects
                     objectstotothis
                                 thisrequest
                                      request for
                                               foran
                                                   an extension
                                                      extensionof
                                                                oftime.  In
                                                                   time. In

support of this
support of this Motion,
                Motion, Appellee
                        Appellee shows
                                 shows as
                                       as follows:
                                          follows:

                                    I.
                                    I.
                    Background
                    Background and
                               and Reasons
                                   Reasons for
                                           for Extension
                                               Extension

       Appellants filed
       Appellants  filed aa notice
                            notice of
                                   of appeal
                                      appeal on
                                             on July
                                                July 14, 2015. Appellants'
                                                     14, 2015. Appellants’

Brief
Brief was
      was originally
          originally due
                     due no
                         no later
                             later than September 16,
                                   than September 16, 2015. Appellants
                                                      2015. Appellants

filed an
filed    Unopposed Motion
      an Unopposed Motion for
                          for Extension of Time
                              Extension of Time to file Brief
                                                to file Brief of
                                                              of Appellants
                                                                 Appellants

on September
on September 15,
             15, 2015. This Court
                 2015. This Court granted
                                  granted Appellants'
                                          Appellants’ Motion,
                                                      Motion, setting
                                                              setting

the due date
the due date for
             for Appellants'
                 Appellants’ Brief
                             Brief as September 23,
                                   as September 23, 2015. Appellants filed
                                                    2015. Appellants filed

a  second Unopposed
a second  Unopposed Motion
                    Motionfor
                           for Extension
                               Extensionofof Time
                                             Time to  file Brief
                                                   to file Brief of
                                                                 of

Appellants on
Appellants on September
              September23,
                        23, 2015.  This Court
                            2015. This   Court granted
                                                granted Appellants'
                                                         Appellants’

Motion, setting
Motion, setting the due date
                the due date for
                              for Appellants'
                                  Appellants’ Brief
                                              Brief on
                                                    on September
                                                       September 30,
                                                                 30, 2015.
                                                                     2015.

Appellants filed
Appellants filed their Brief on
                 their Brief on the Merits on
                                the Merits on September
                                              September 30,
                                                        30, 2015. As such,
                                                            2015. As such,

11 The thirtieth day following October 30, 2015 is Sunday, November 29, 2015. Pursuant
   The thirtieth day following October 30, 2015 is Sunday, November 29, 2015. Pursuant to
 Texas Rule of Appellate Procedure 4.1, if the last day of a period is a Sunday, the period extends
 to the following Monday. In
                           In this
                               this case,
                                    case, the
                                           the following
                                               following Monday
                                                         Monday is Monday, November 30, 2015.


                                                1
Appellee’s Response
Appellee's ResponseBrief
                    Briefon
                          onthe
                             the Merits
                                 Merits is  presently due
                                         is presently due on
                                                          on Friday,
                                                             Friday,

October
October 30,
        30, 2015.
            2015. See TEX. R.
                  See TEX. R. A PP. P.
                              APP.  P. 38.6(b).
                                       38.6(b).

      Appellee seeks
      Appellee  seeks to
                       to extend
                          extend this deadline for
                                 this deadline for their
                                                    their Brief
                                                           Brief because
                                                                  because

undersigned counsel is
undersigned counsel is presently
                       presently scheduled
                                 scheduled to:
                                           to: (a)
                                               (a) submit
                                                   submit Appellee's
                                                          Appellee’s Brief
                                                                     Brief

on the
on     Merits in
   the Merits in the
                 the United
                     United States
                            States Court
                                   Court of
                                         of Appeals
                                            Appeals for
                                                    for the
                                                        the Fifth
                                                            Fifth Circuit
                                                                  Circuit in
                                                                          in

Jeffrey
Jeffrey Baron,
        Baron, et
               et al.
                  al. v.
                      v. Daniel
                         Daniel J. Sherman, et
                                J. Sherman,    al., Case
                                            et al.,      No. 15-10341,
                                                    Case No. 15-10341, on
                                                                       on

Thursday, November 5,
Thursday, November 5, 2015;
                      2015; (b)
                            (b) submit
                                submit an Amici Curie
                                       an Amici       Brief in
                                                Curie Brief in United
                                                               United

States v. Ortiz
States v.       by Wednesday,
          Ortiz by Wednesday, November
                              November 11,
                                       11, 2015,
                                           2015, in
                                                  in the
                                                     the Supreme Court of
                                                         Supreme Court of

the United States,
the United States, at
                    atthe
                        therequest
                             requestof of
                                       thethe ColoradoCongressional
                                           Colorado     Congressional

Delegation; and
Delegation; and (c)
                (c) take and defend
                    take and defend several
                                    several depositions
                                            depositions in
                                                        in Weatherford
                                                           Weatherford

International, LLC v.
International, LLC v. Michael
                      Michael McKeachnie,
                              McKeachnie, et al., No.
                                          et al.,     1:15-cv-01320-MSK-
                                                  No. 1:15-cv-01320-MSK-

KLM,
KLM, pending
     pendingin
             in the
                 the United
                     United States District Court
                            States District Court for
                                                  for the
                                                      the District
                                                          District of
                                                                   of

Colorado, and KLX
Colorado, and KLX Energy
                  Energy Services,
                         Services, LLC, et al.
                                   LLC, et  al. v.v.Weatherford
                                                     Weatherford

International, LLC, No.
International, LLC,     2015-34686, pending
                    No. 2015-34686,  pendingininthe
                                                 the295th   Judicial
                                                     295th Judicial

District Court,
District Court, Harris
                Harris County,
                       County, Texas,
                               Texas, beginning
                                      beginning on
                                                on October
                                                   October 15,
                                                           15, 2015
                                                               2015 and
                                                                    and

through November 25,
through November  25,2015.  In order
                      2015. In order to
                                      to allow
                                          allow counsel
                                                 counsel to
                                                         to fulfill
                                                             fulfill these
                                                                     these

preexisting
preexisting and  substantial case
            and substantial   caseobligations,
                                    obligations, Appellee
                                                  Appellee respectfully
                                                             respectfully

requests
requests aa thirty
             thirty(30)
                    (30) day
                         day extension
                              extension of
                                        of time
                                           time to
                                                 to file
                                                     file it's
                                                           it’s Response
                                                                Response Brief
                                                                         Brief on
                                                                               on

the Merits in
the Merits in this
              this matter. See T
                   matter. See  EX. R.
                               TEX. R. A PP. P.
                                       APP.  P. 38.6(d).
                                                38.6(d).




                                       2
                              II.
                              II.
       Unopposed Request
       Unopposed Request for
                         for Extension of Time
                             Extension of Time and
                                               and Prayer
                                                   Prayer

     Appellee requests
     Appellee  requests that the time
                        that the time to
                                       to file
                                           file their
                                                their Response
                                                      Response Brief
                                                               Brief on
                                                                     on the
                                                                        the

Merits be
Merits be extended
          extended thirty
                   thirty (30)
                           (30) days
                                days from
                                     from October
                                          October 30,
                                                  30, 2015,
                                                      2015, until and
                                                            until and

including Monday,
including Monday, November
                  November 30,
                           30, 2015.
                               2015. See TEX. R.
                                     See TEX. R.AAPP.
                                                 PP. P.P.38.6(d).
                                                          38.6(d). This
                                                                   This

relief
relief is not sought
       is not sought for
                     for the purpose of
                         the purpose of delay,
                                        delay, but
                                               but so
                                                   so that  justice may
                                                      that justice  may be
                                                                        be

done
done in
     in the disposition of
        the disposition of the
                           the case.
                               case.

     For these reasons,
     For these  reasons, Appellee
                         Appellee Austin
                                  Austin Manufacturing
                                         Manufacturing Services,
                                                       Services, I, Inc.
                                                                 I, Inc.

respectfully
respectfully requests
              requests that
                        that the Court grant
                             the Court grant this
                                             this Motion
                                                  Motion to extend the
                                                         to extend     due
                                                                   the due

date for the
date for the Response
             Response Brief
                      Brief on
                            on the Merits in
                               the Merits in this
                                             this proceeding
                                                  proceeding by
                                                             by thirty (30)
                                                                thirty (30)

days, until and
days, until and including
                 includingMonday,
                          Monday, November
                                  November 30,
                                           30, 2015.
                                               2015.

                                           Respectfully submitted,

                                            /s/ Christopher D. Kratovil
                                           DYKEMA
                                           DYKEMA C  COX
                                                       OX SMITH
                                                          SMITH

                                           Christopher D. Kratovil
                                           State Bar No. 24027427
                                                   chatovil@dykema.com
                                           Email: ckratovil@dykema.com
                                           Kristina M. Williams
                                           State Bar No. 24078303
                                           Email: kwilliams@dykema.com
                                           1717 Main Street, Suite 4200
                                           Dallas, Texas 75201
                                           (214) 462-6400 - Telephone
                                           (214) 462-6401 - Facsimile

                                           COUNSEL FOR APPELLEE
                                           AUSTIN MANUFACTURING
                                           SERVICES, I, INC.

                                       3
                      CERTIFICATE OF CONFERENCE

         accordance with the Texas Rules of Appellate Procedure,
      In accordance                                   Procedure, I certify that I

conferred
conferred via email with Counsel to the Appellants, Michael S. Truesdale of Law

Office of Michael S. Truesdale, PLLC, on October 6, 2015, who informed me that

                   oppose any of the
his clients do not oppose         the relief
                                       relief sought
                                              sought in
                                                      in this
                                                          this Motion.
                                                               Motion. Therefore,
                                                                       Therefore, this

Motion is submitted as unopposed.



                                            Kristina M.
                                        /s/ Kristina    Williams
                                                     M Williams
                                       Kristina M. Williams




                                          4
                            CERTIFICATE OF SERVICE

         In accordance with the Texas Rules of Appellate Procedure,
                                                         Procedure, I certify that a

true and correct
true     correct copy
                 copy of this
                         this UNOPPOSED
                              UNOPPOSED MOTION
                                        MOTION TO
                                               TO EXTEND
                                                  EXTEND TIME
                                                         TIME TO

FILE
FILE RESPONSE BRIEF ON
     RESPONSE BRIEF ON THE
                       THE MERITS
                           MERITS was
                                  was served
                                      served upon
                                             upon the
                                                   the following
                                                        following

counsel
counsel of record by regular
        of record    regular mail
                             mail and this
                                      this Court's
                                           Court’s electronic
                                                    electronic filing
                                                               filing system
                                                                      system on

October 6, 2015:

Michael S. Truesdale
State Bar No. 00791825
Law Office of Michael S. Truesdale, PLLC
801 West Avenue, Suite 201
Austin, Texas 78701
Tel: (512) 482-8671
Fax: (866) 847-8719
mike@truesdalelaw.com



                                             Kristina M.
                                         /s/ Kristina    Williams
                                                      M Williams
                                        Kristina M. Williams




DALLAS\867414.1
DALLAS \867414.1
ID\KMWI
ID \KMWI -- 106453\000002
            106453\000002




                                          5